Name: Commission Regulation (EEC) No 1524/84 of 30 May 1984 amending for the ninth time Regulation (EEC) No 2192/82 laying down detailed rules for the application of the special measures for peas and field beans
 Type: Regulation
 Subject Matter: plant product;  food technology
 Date Published: nan

 31 . 5 . 84 Official Journal of the European Communities No L 145/65 COMMISSION REGULATION (EEC) No 1524/84 of 30 May 1984 amending for the ninth time Regulation (EEC) No 2192/82 laying down detailed rules for the application of the special measures for peas and field beans mean any operation by that body which modifies the nature of the product which is to be used for feeding livestock :  by milling or any other similar process,  by treatment for identification purposes, using one of the methods set out in Annex III.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regulation (EEC) No 1032/84 (2), and in particular Article 3 (7) thereof, Whereas Article 14 of Commission Regulation (EEC) No 2192/82 (3), as last amended by Regulation (EEC) No 483/84 (4), defines the processing of peas and field beans in cases where producers have them processed by a body approved by the relevant Member State for use in feeding animals on their own farms ; whereas experience indicates that treatment for identification purposes should experimentally be counted as proces ­ sing in such cases ; whereas for the sake of proper administration the method of such treatment should be defined and certain details of control procedure adjusted accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, 2. In Article 26, the two indents are replaced by the following : 4  the names, forenames and addresses of the producers of the products which have been processed, including those which have been treated using one of the methods set out in Annex III ,  the quantity of products processed per producer, as adjusted by the method laid down in Annex I, including the quantity of products treated using one of the methods set out in Annex III .' 3 . In Article 27 (2), the third indent is replaced by the . following : 4  the quantities of products processed and returned to the producer, including the quanti ­ ties treated using one of the methods set out in Annex III and returned to the producer.' 4 . The following subparagraph is added to Article 29(1 ): 'Except if they are in a condition set out in the second indent of Article 14, aid shall not be granted in respect of batches of products which contain even traces of products which have been treated for identification in accordance with one of the methods set out in Annex III .' 5 . The contents of the Annex to this Regulation is appended as Annex III . HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2192/82 is hereby amended as follows : 1 . Article 14 is replaced by the following : 4Article 14 For the purpose of Article 7 of Regulation (EEC) No 2036/82, 'processing by an approved body' shall Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply in respect of the 1984/85 marketing year. (') OJ No L 162, 12. 6 . 1982, p. 28 . (2) OJ No L 107, 31 . 3 . 1984, p. 39 . O OJ No L 233, 7 . 8 . 1982, p. 5 . 4) OJ No L 54, 25 . 2 . 1984, p. 17 . No L 145/66 Official Journal of the European Communities 31 . 5 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 May 1984. For the Commission Poul DALSAGER Member of the Commission 31 . 5 . 84 Official Journal of the European Communities No L 145/67 ANNEX ANNEX III METHODS OF TREATING PEAS AND FIELD BEANS FOR IDENTIFICATION PURPOSES METHOD No 1 Colouring using Patented Blue V (for peas only) 1 . Dissolve 4 grams of colouring matter of 80 % concentration-C) of Patented Blue V (2) in at least 1,6 litres of water. 2. Spray the solution obtained on up to 1 000 kilograms of the product to be treated so that there are traces of colouring on at least 50 % of the grains, uniformly dispersed in the total mass. METHOD No . 2 Addition of fish oil or fish liver oil (a) Fish oil or fish liver oil , filtered, not deodorized, not decolorized, with no additives . (b) Characteristics : Minimum iodine content : Colour content : Acidity between : Maximum point of solidification : 120 7-14 (GÃ ¤rtner) or 5-19 (FAC) 3 and 4 % 10 °C (c) Minimum quantity to be used per tonne of the product to be treated : 4 kilograms. (d) The treatment apparatus must be such that at all times the oil is evenly distributed throughout the product. (e) The temperature of the oil used must be kept at a level sufficient to ensure such even distribution. (') Or 6,4 grams of colouring matter of 50 % concentration. (2) EEC . No E 131 , Schulz No 826. The definition of Patented Blue V is given in the Council Directive on the approximation of rules of Member States on colouring matters for use in foodstuffs intended for human consumption (OJ No 115, 11 . 11 . 1962, p. 2645/62). Patented Blue V of 50 % concentration is marketed in the Federal Republic of Germany as 'Lebensmittelblau Nr. 3 '.